Citation Nr: 18100286
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 14-29 785
DATE:	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
As new and material evidence has not been received to reopen the claim of entitlement to service connection for hairy cell leukemia, to include as due to radiation exposure, the appeal is denied. 
FINDINGS OF FACT
1. A September 2007 rating decision denied the Veterans claim for entitlement to service connection for hairy cell leukemia.  The Veteran did not appeal the September 2007 rating decision and that decision became final.   
2. The additional evidence presented since the September 2007 rating decision is cumulative of evidence previously considered.
CONCLUSIONS OF LAW
1. The September 2007 rating decision is final.  38 U.S.C. § 7105 (c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007). 
2. New and material evidence has not been presented to reopen the claim of service connection for a low back disability.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from August 1973 to November 1994.
This matter comes before the Board of Veterans Appeals (Board) on appeal from July 2010 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded this matter in November 2016.
In a May 2017 written correspondence, the Veteran cancelled his scheduled June 2017 Board videoconference hearing.  Thus, the Board finds the Veterans hearing request withdrawn.
The Board finds there has been substantial compliance with its November 2016 remand directives.   See DAries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Boards remand.)  

 
Entitlement to service connection for hairy cell leukemia, to include as due to radiation exposure.
In general, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
The Board must consider the question of whether new and material evidence has been received because it goes to the Boards jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.
New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimants injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) also held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156 (a) to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VAs duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).
The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence previously of record, it would at least trigger VAs duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.
The Board finds that new and material evidence has not been received to reopen the Veterans claim for entitlement to service connection for hairy cell leukemia.  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VAs duty to obtain a VA examination.  Id. at 118.
In the September 2007 rating decision, the RO noted that service treatment records for the period did not show diagnosis or treatment for leukemia.  Records from the Veterans 201 Military Personnel File did not confirm exposure to ionizing radiation at any time during service.  Finally, records following service show that the Veteran was diagnosed with thrombocytopenia and leukopenia in 1998 and hairy cell leukemia in 2006.  The Veterans claim for service connection for hairy cell leukemia was denied by the RO in September 2007, because evidence submitted failed to show any relationship between hairy cell leukemia and service and did not show that the Veteran was exposed to radiation in service.  This decision was not appealed within the time limit prescribed by regulation.  See 38 C.F.R. § 20.1100.  As the Veteran did not timely perfect his appeal on this issue, the Board finds that the September 2007 RO decision is final.
The new evidence received after the September 2007 RO decision includes, in relevant part, service personnel and treatment records, VA treatment and private treatment records, and an Army Dosimetry Center report.  The February 2012 Army Dosimetry Center report concluded that there were no records found that showed exposure to ionizing radiation.
Although the above cited evidence is new, in that it was not of record as of the time of the September 2007 RO decision, the Board finds that it is not material because it does not raise a reasonable possibility of substantiating the claim.  The additional service records do not contain any additional references to leukemia and radiation exposure.  Though the private treatment records suggest that the Veterans hairy cell leukemia could be caused by the Veterans exposure to radiation, the Board again notes that radiation exposure has not been indicated in service and these opinions were based on the Veterans testimony.
In sum, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veterans claim of entitlement to service connection for hairy cell leukemia, to include as due to radiation exposure, including by triggering VAs duty to provide an examination.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veterans petition to reopen such claim is denied.

 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Saudiee Brown, Associate Counsel 

